2019 WI 96

                  SUPREME COURT            OF    WISCONSIN
CASE NO.:              2017AP1416-CR
COMPLETE TITLE:        State of Wisconsin,
                                 Plaintiff-Respondent,
                            v.
                       Matthew C. Hinkle,
                                 Defendant-Appellant-Petitioner.

                          REVIEW OF DECISION OF THE COURT OF APPEALS
                          Reported at 384 Wis. 2d 612,921 N.W.2d 219
                              PDC No:2018 WI App 67 - Published

OPINION FILED:         November 12, 2019
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         September 4, 2019

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Fond du Lac
   JUDGE:              Robert J. Wirtz

JUSTICES:
   CONCURRED:
   DISSENTED:          DALLET, J. dissents, joined by A.W. BRADLEY, J.
                       (opinion filed)
  NOT PARTICIPATING:   HAGEDORN, J. did not participate.

ATTORNEYS:


       For the defendant-appellant-petitioner, there were briefs
filed        by   Christina   Starner,   Green   Bay.   There   was    an   oral
argument by Christina Starner.


       For the plaintiff-respondent, there was a brief filed by
Aaron R. O’Neil, assistant attorney general, with whom on the
brief was Joshua L. Kaul, attorney general. There was an oral
argument by Aaron R. O’Neil.
                                                                    2019 WI 96
                                                            NOTICE
                                              This opinion is subject to further
                                              editing and modification.   The final
                                              version will appear in the bound
                                              volume of the official reports.
No.       2017AP1416-CR
(L.C. No.    2015CF418)

STATE OF WISCONSIN                        :            IN SUPREME COURT

State of Wisconsin,

             Plaintiff-Respondent,                               FILED
      v.                                                    NOV 12, 2019
Matthew C. Hinkle,                                             Sheila T. Reiff
                                                            Clerk of Supreme Court
             Defendant-Appellant-Petitioner.




      REVIEW of a decision of the Court of Appeals.            Affirmed.



      ¶1     REBECCA GRASSL BRADLEY, J.       We review whether Fond du

Lac County Circuit Court1 properly exercised adult-court criminal

jurisdiction over then-16-year-old Matthew C. Hinkle based on
Milwaukee County Circuit Court's prior decision to waive Hinkle

from juvenile court to adult court.2          Our decision turns on the

      1   The Honorable Robert J. Wirtz presided.
      2We commonly use the terms "juvenile court" and "adult
court" in these cases for ease of reference and understanding.
As the court of appeals decision points out, Wisconsin does not
have "juvenile courts" or "adult courts."      We have circuit
courts with general jurisdiction over all matters civil and
criminal. We refer to a court as a "juvenile court" because the
cases heard there involve juveniles being adjudicated under the
                                                     (continued)
                                                              No.     2017AP1416-CR



interpretation         of    Wis.   Stat.   § 938.183(1)    and    how   its   text

prescribes the practice commonly referenced by those handling

juvenile cases as "once waived, always waived."3

         ¶2     Hinkle contends Wis. Stat. § 938.183(1) confines the

"once waived, always waived" rule to each individual county—

meaning Hinkle could be waived into adult court only if another

Fond du Lac County Circuit Court previously waived him.                         He

argues Fond du Lac improperly relied on Milwaukee's waiver and,

as   a       result,   the   Fond   du   Lac    County   Circuit    Court   lacked

competency4 to handle his case.




Juvenile Justice Code.      We use the term "adult court" to
identify when a juvenile will be transferred from a court
handling juvenile matters (a.k.a. "juvenile court") to a court
where a juvenile will be prosecuted as an adult under the
criminal law (a.k.a. "adult court").        The terms do not
differentiate between types of courts but instead signify
whether a juvenile's case will be determined by the laws
applicable to juveniles under Wis. Stat. ch. 938 or whether the
juvenile will be prosecuted as an adult and subject to the
criminal code under Wis. Stat. chs. 939-951.       See State v.
Hinkle, 2018 WI App 67, ¶1 n.2, 384 Wis. 2d 612, 921 N.W.2d 219
(quoting and citing State v. Schroeder, 224 Wis. 2d 706, 719-20,
593 N.W.2d 76 (Ct. App. 1999)).

       All subsequent references to the Wisconsin Statutes are to
         3

the 2017-18 version unless otherwise indicated.

       The
         4  Wisconsin  Constitution  confers  subject  matter
jurisdiction on circuit courts over "all matters civil and
criminal." Wis. Const. art. VII, § 8. "Accordingly, a circuit
court is never without subject matter jurisdiction."  City of
Eau Claire v. Booth, 2016 WI 65, ¶12, 370 Wis. 2d 595, 882
N.W.2d 738 (quoted source omitted).  Competency is a distinct
concept:

                                                                     (continued)
                                            2
                                                                   No.        2017AP1416-CR



       ¶3     The State disagrees with Hinkle's restrictive view of

Wis. Stat. § 938.183(1).            The State argues the statute's text

does    not   impose    a     county-specific      restriction;          instead,        the

State      construes    the    statute    to     give    circuit     courts           across

Wisconsin       original       adult-court        jurisdiction           over         crimes

committed     by   juveniles     who   have      been    previously       waived        into

adult court when those prior proceedings are still pending or

when the prior proceedings resulted in conviction.                              Both the

circuit court and the court of appeals agreed with the State.

We do as well.

       ¶4     We hold Wis. Stat.          § 938.183(1) conferred exclusive

original      adult    jurisdiction       over    Hinkle    based        on     Milwaukee

County Circuit Court's prior waiver.                    The text of the statute

does    not    impose    a     county-specific      limitation           on     the    rule

commonly referred to as "once waived, always waived."                            The Fond

du   Lac    County     Circuit    Court    properly       relied    on        Milwaukee's

waiver to move Hinkle from Fond du Lac's juvenile jurisdiction

to Fond du Lac's adult jurisdiction.                    Accordingly, the Fond du
Lac County Circuit Court possessed competency to hear Hinkle's




       Noncompliance with statutory mandates affects a court's
       competency and "a court's 'competency,' as the term is
       understood in Wisconsin, is not jurisdictional at all, but
       instead, is defined as 'the power of a court to exercise
       its subject matter jurisdiction' in a particular case."

City of Eau Claire, 2016 WI 65, ¶7, 370 Wis. 2d 595 (quoting
State v. Smith, 2005 WI 104, ¶18, 283 Wis. 2d 57, 699
N.W.2d 508).


                                           3
                                                                  No.     2017AP1416-CR



case under the criminal code applicable to adults.                            We affirm

the decision of the court of appeals.

                                    I.    BACKGROUND

    ¶5       In    July    2015,    then-16-year-old       Hinkle       approached     a

stopped    car     in   Milwaukee        County,    reached     into    the    driver's

window, shut off the car, took the keys, and ordered the driver

out of the car.           Hinkle then took the car and drove it to Fond

du Lac.     Fond du Lac Police Officer Ben Hardgrove saw the car

parked at a gas station and pulled up behind it to block its

egress.    Hardgrove saw four people in the car, including Hinkle,

who was in the driver's seat.                   Hardgrove ordered the occupants

to "show their hands."          Hinkle ignored the officer's command and

started ramming the car he was driving into Hardgrove's squad

car and a second car parked near him in an attempt to escape.

At the same time, the other passengers exited the car.                           Hinkle

eventually cleared enough space to get past Hardgrove's squad

car and fled the gas station at a high rate of speed.

    ¶6       Fond du Lac police pursued Hinkle, who led them on a
high-speed    chase       through    residential       areas.      Police      reported

Hinkle driving between 60-100 mph on his way out of town and

reaching 120 mph when he drove back into town.                          Hinkle's car

came to a stop only after he crashed into an SUV.                         Instead of

stopping as the police ordered him to do, Hinkle then fled on

foot.     The police chased Hinkle down with the help of a canine

officer and arrested him.

    ¶7       The    State     pursued      charges     against     Hinkle       in   the
circuit courts of both Milwaukee County and Fond du Lac County.
                                            4
                                                                  No.     2017AP1416-CR



Because Hinkle was 16 years old, the State filed delinquency

petitions.       See Wis. Stat. § 938.12(1) ("IN GENERAL.                  The court

[acting under ch. 938] has exclusive jurisdiction, except as

provided in ss. 938.17, 938.18, and 938.183, over any juvenile

10 years of age or older who is alleged to be delinquent.").

The     delinquency     petition       filed    in    Milwaukee       contained     two

counts.5     The delinquency petition filed in Fond du Lac contained

14 counts.6        In addition, the State filed a criminal complaint in

Fond du Lac charging Hinkle as an adult with four counts:                           one

count of attempting to flee and three counts of hit and run.

See       Wis.     Stat.     §§ 346.04(3),           343.31(3)(d)1,        346.67(1),

346.74(5)(a), and 939.50(3)(i).                Hinkle was charged as an adult

on these four traffic counts pursuant to Wis. Stat. § 938.17,

which      gives     "courts    of     criminal       and    civil      jurisdiction"

"exclusive       jurisdiction     in    proceedings         against     juveniles    16

years of age or older" for these violations.

      ¶8     The     State     also    filed    petitions      under     Wis.     Stat.

§ 938.18 in both Milwaukee and Fond du Lac, requesting that



      5The two counts were:   (1) robbery use of force, and (2)
take and operate a motor vehicle without the owner's consent.
See Wis. Stat. §§ 943.32(1)(a) and 943.23(2).
      6The 14 counts included:     seven counts of second-degree
recklessly endangering safety; one count of take and operate a
motor vehicle without the owner's consent; three counts of
obstructing a police officer; and three counts of criminal
damage    to   property.       See   Wis.    Stat.   §§ 941.30(2),
939.50(3)(g)&(h),   943.23(2),    946.41(1),   939.51(3)(a),   and
943.01(1).


                                          5
                                                           No.     2017AP1416-CR



Hinkle   be    waived   from   juvenile   court   to   adult     court.7    The

Milwaukee County Circuit Court held a waiver hearing and granted

the State's waiver petition.8         The State then filed a criminal

complaint in Milwaukee County Circuit Court charging Hinkle as

an adult with:      (1) robbery with use of force and (2) take and

    7  Wisconsin Stat. § 938.18 sets forth the conditions under
which a party or the court can request that a juvenile "14 or
older" be waived from juvenile to adult court:

     Jurisdiction for criminal proceedings for juveniles 14 or
older; waiver hearing.

              (1) WAIVER OF JUVENILE COURT JURISDICTION; CONDITION
              FOR. Subject to s. 938.183, a petition requesting the
              court to waive its jurisdiction under this chapter may
              be filed if the juvenile meets any of the following
              conditions:

              (a) The juvenile is alleged to have violated s.
              940.03, 940.06, 940.225 (1) or (2), 940.305, 940.31,
              943.10 (2), 943.32 (2), 943.87 or 961.41 (1) on or
              after the juvenile's 14th birthday.

              (b) The juvenile is alleged to have committed a
              violation on or after the juvenile's 14th birthday at
              the request of or for the benefit of a criminal gang,
              as defined in s. 939.22 (9), that would constitute a
              felony under chs. 939 to 948 or 961 if committed by an
              adult.

              (c) The juvenile is alleged to have violated any state
              criminal law on or after the juvenile's 15th birthday.
    8  At a waiver hearing, the circuit court first determines
whether the matter has prosecutive merit.           Wis. Stat.
§ 938.18(4). If the circuit court finds prosecutive merit, both
the district attorney and the juvenile have the opportunity to
present testimony and cross-examine witnesses.    § 938.18(3) &
(4). After considering the testimony and any other relevant
evidence in the record, the circuit court decides whether the
criteria for waiver in § 938.18(5) have been met.


                                      6
                                                                         No.     2017AP1416-CR



operate      a    vehicle      without    owner's          consent.       See    Wis.     Stat.

§§ 943.32(1)(a) and 943.23(2).

      ¶9         While the Milwaukee case was pending, the Fond du Lac

County      Circuit      Court    considered         the    State's      waiver    petition.

Hinkle wanted to contest the waiver in Fond du Lac, and be

adjudicated         as    a    juvenile.             However,      everyone,       including

Hinkle's lawyer, agreed that the rule regularly referred to as

"once waived, always waived" applied.                       The circuit court and the

parties interpreted Wis. Stat. § 938.183(1) to require the Fond

du    Lac    County       Circuit       Court       to    waive    Hinkle       because    the

Milwaukee County Circuit Court had previously done so.                              The Fond

du    Lac        County       Circuit     Court          ruled     that,       pursuant     to

§ 938.183(1), Hinkle must be prosecuted as an adult.

      ¶10        The State filed an amended Information in Fond du Lac

County Circuit Court, now charging Hinkle as an adult for all 18

counts——the        four       traffic    counts          from    the   original     criminal

complaint, plus the 14 counts from the delinquency petition.

Hinkle accepted the plea bargain offered by the State, pled no
contest to six counts, and entered an Alford plea on one count;9

the   remaining          11   counts     were       dismissed      and   read-in.10        The

      9    See North Carolina v. Alford, 400 U.S. 25 (1970).
      10   A read-in charge is any crime "that is uncharged
      or that is dismissed as part of a plea agreement, that
      the defendant agrees to be considered by the court at
      the time of sentencing and that the court considers at
      the time of sentencing the defendant for the crime for
      which the defendant was convicted."        Wis. Stat.
      § 973.20(1g)(b).     Similar     to     Wis.     Stat.
      § 973.20(1g)(b), we have defined read-in charges as
                                                      (continued)
                                                7
                                                               No.     2017AP1416-CR



circuit court imposed a total sentence of six years of initial

confinement      and    three   years    of    extended    supervision         to    be

followed by two years of probation.11

      ¶11    Hinkle then filed a postconviction motion in Fond du

Lac   County     Circuit   Court   seeking      to    vacate   his    convictions,

withdraw his pleas, and transfer the 14 counts back to juvenile

court jurisdiction.         Hinkle argued that Wis. Stat. § 938.183(1)

did not give Fond du Lac Circuit Court competency to proceed

over the 14 juvenile counts because the "once waived, always

waived" rule should be county-specific.                In other words, Hinkle

argued that for Fond du Lac County Circuit Court to waive Hinkle

without a waiver hearing, the statute required a prior waiver by

a   Fond    du   Lac   County   Circuit      Court.     Hinkle    contended         the

statutory language limits a circuit court's reliance on previous

juvenile court waivers to the specific county in which the prior

waiver     occurred.       Accordingly,       Hinkle   asserted      Fond   du      Lac

County     improperly    relied    on   Milwaukee      County's      waiver,    never


      "charges [that] are expected to be considered in
      sentencing,   with  the  understanding   that  read-in
      charges could increase the sentence up to the maximum
      that the defendant could receive for the conviction in
      exchange for the promise not to prosecute those
      additional offenses."

State v. Sulla, 2016 WI 46, ¶33, 369 Wis. 2d 225, 880 N.W.2d 659
(quoting State v. Frey, 2012 WI 99, ¶68, 343 Wis. 2d 358, 817
N.W.2d 436) (footnotes omitted).

       Hinkle also entered into a plea bargain in the Milwaukee
      11

County case:    he pled to one charge and the second was
dismissed.


                                         8
                                                   No.   2017AP1416-CR



acquired adult-court jurisdiction over Hinkle, and, as a result,

lacked competency to preside over Hinkle's case in adult court.

    ¶12   The Fond du Lac County Circuit Court rejected Hinkle's

interpretation and denied the motion, reasoning:

         I think the essence of the argument here is that
    Mr. Hinkle couldn't be transferred to adult court in
    Fond du Lac based on the waiver -- his waiver from
    juvenile court in Milwaukee to adult court in
    Milwaukee and, then, the subsequent violation in Fond
    du Lac County, which was then waived into adult court.
    And the statute . . . 938.183 [says] " . . . courts of
    criminal jurisdiction have exclusive jurisdiction over
    all of the following:

         A juvenile who is alleged to have violated any
    state criminal law if the juvenile has been convicted
    of   a   previous    violation    following    waiver   of
    jurisdiction under" some statute sections, basically
    juvenile court sections, "by the court assigned to
    exercise jurisdiction under this chapter," 938, the
    juvenile justice code.      And it says "by the court
    assigned to exercise jurisdiction" under the chapter.
    It doesn't indicate, specifically, that it has to be
    in the same county.      And there are a multitude of
    courts which vary; based on time, and year, and place;
    who are assigned. You know, judges get an assignment
    to a particular duty, whether it's for a year or for a
    short period of time.        Right now I'm assigned to
    intake, which includes juvenile matters. And, so, as
    I read the statute, if a person has been waived --
    convicted   of   a    violation    following   waiver   of
    jurisdiction by a court -- by the court assigned to
    exercise   jurisdiction    under   the   chapter,   that's
    sufficient.   It doesn't have to be in the particular
    same county, because that isn't what the statute says.
    The   court   assigned   to    exercise   juvenile   court
    jurisdiction can be, by lack of limitation, any
    particular court there is assigned to juvenile court
    jurisdiction.

         Mr. Hinkle was waived into adult court and
    convicted in adult court and, given that waiver and
    that transfer into adult court in Milwaukee . . . it

                                9
                                                                       No.   2017AP1416-CR


       was acceptable . . . for the court here with criminal
       court jurisdiction to have jurisdiction over him.
       ¶13      The    court   of     appeals         affirmed   the   circuit    court's

order denying Hinkle's postconviction motion and agreed with the

circuit court's interpretation of Wis. Stat. § 938.183(1).                              The

court of appeals interpreted § 938.183(1)(b) to give a circuit

court hearing criminal cases "exclusive original jurisdiction

over" a juvenile when three conditions apply:

           (1)   the juvenile is presently alleged to have committed

            a criminal violation;

           (2)       a juvenile court has waived its jurisdiction over

            the juvenile for a previous violation; and

           (3)   either       that       previous       violation     resulted    in    a

            conviction or the criminal proceedings remain pending.

State      v.   Hinkle,    2018      WI    App    67,    ¶21,    384 Wis. 2d 612,     921
N.W.2d 219.           Hinkle filed a petition for review of the court of

appeals decision, which this court granted.

                               II.    STANDARD OF REVIEW

       ¶14      This case involves the interpretation and application
of Wis. Stat. § 938.183(1), "which is a question of law we

review independently, although we benefit from the decisions by

the court of appeals and circuit court."                         See State v. Talley,

2017 WI 21,     ¶24,   373 Wis. 2d 610,      891 N.W.2d 390.          "We

independently review questions of subject matter jurisdiction

and competency."           City of Eau Claire v. Booth, 2016 WI 65, ¶6,

370 Wis. 2d 595, 882 N.W.2d 738.




                                                 10
                                                           No.     2017AP1416-CR



                           III.     ANALYSIS

    ¶15   The   dispute   centers        on   the   text    of    Wis.   Stat.

§ 938.183(1), which provides:

    Original   adult      court   jurisdiction        for        criminal
    proceedings.

         (1)   JUVENILES UNDER ADULT COURT JURISDICTION.
    Notwithstanding ss. 938.12 (1) and 938.18, courts of
    criminal    jurisdiction   have   exclusive original
    jurisdiction over all of the following:

               (a) A juvenile who has been adjudicated
          delinquent and who is alleged to have violated s.
          940.20 (1) or 946.43 while placed in a juvenile
          correctional   facility,  a   juvenile    detention
          facility, or a secured residential care center
          for   children   and  youth   or   who   has   been
          adjudicated delinquent and who is alleged to have
          committed a violation of s. 940.20 (2m).

               (am) A juvenile who is alleged to have
          attempted or committed a violation of s. 940.01
          or to have committed a violation of s. 940.02 or
          940.05 on or after the juvenile's 10th birthday.

               (ar) A juvenile specified in par. (a) or
          (am) who is alleged to have attempted or
          committed a violation of any state criminal law
          in addition to the violation alleged under par.
          (a) or (am) if the violation alleged under this
          paragraph and the violation alleged under par.
          (a) or (am) may be joined under s. 971.12 (1).

               (b) A juvenile who is alleged to have
          violated any state criminal law if the juvenile
          has been convicted of a previous violation
          following waiver of jurisdiction under s. 48.18,
          1993 stats., or s. 938.18 by the court assigned
          to exercise jurisdiction under this chapter and
          ch. 48 or if the court assigned to exercise
          jurisdiction under this chapter and ch. 48 has
          waived its jurisdiction over the juvenile for a
          previous violation and criminal proceedings on
          that previous violation are still pending.


                                    11
                                                                         No.        2017AP1416-CR


                 (c) A juvenile who is alleged to have
            violated any state criminal law if the juvenile
            has been convicted of a previous violation over
            which the court of criminal jurisdiction had
            original jurisdiction under this section or if
            proceedings on a previous violation over which
            the court of criminal jurisdiction has original
            jurisdiction  under   this  section  are  still
            pending.
(Emphasis    added.)              The      underscored           text     underlies          the

disagreement in this case.

    ¶16     The      parties            agree        that      "courts         of      criminal
jurisdiction" means Wisconsin's circuit courts hearing criminal

cases where defendants are prosecuted as adults.                               Likewise, the

parties agree that "the court assigned to exercise jurisdiction

under this chapter and ch. 48" means circuit courts hearing

juvenile matters where juveniles may be adjudicated delinquent

under the Juvenile Justice Code.                       The dispute is whether "the

court    assigned       to    exercise      jurisdiction"         i.e.,        the     juvenile

court    waiving    jurisdiction,           means       only    the     specific        circuit

court    where     the       juvenile     was        waived.      That     is,        does   the

statutory language confine previous waivers to specific counties

so that a previous waiver under Wis. Stat. § 938.183(1)(b) in
Milwaukee    County          Circuit      Court        confers     exclusive           original

jurisdiction      only       on   the    courts       of    criminal     jurisdiction         in

Milwaukee County.

    ¶17     When        interpreting        a        statute,    we     start        with    the

language of the statute, and if the meaning of the text is

plain, we need go no further.                    State ex rel. Kalal v. Circuit
Court,    2004 WI 58,     ¶45,     271 Wis. 2d 633,        681 N.W.2d 110.


                                                12
                                                                          No.    2017AP1416-CR



"Statutory language is given its common, ordinary, and accepted

meaning,       except      that    technical        or    specially-defined        words    or

phrases        are    given      their      technical       or    special       definitional

meaning."           Id.    In determining the meaning of the text, context

and the statute's structure are important so that the words are

not   viewed         in    isolation,       but     are    considered       together     with

"closely-related" statutes.                  Id., ¶46.       The goal is to interpret

the   statute         in    a    reasonable        way,    which     avoids      "absurd    or

unreasonable results."               Id.

      ¶18      We also attempt "to give reasonable effect to every

word,     in     order      to    avoid      surplusage,"         id.,    and    apply     the

fundamental canon of statutory construction that "[n]othing is

to be added to what the text states or reasonably implies[.]"

Antonin        Scalia       &     Bryan       A.     Garner,        Reading       Law:     The

Interpretation of Legal Texts 93 (2012); see also Dawson v. Town

of Jackson, 2011 WI 77, ¶42, 336 Wis. 2d 318, 801 N.W.2d 316

("We decline to read into the statute words the legislature did

not see fit to write.").                   "[R]ather, we interpret the words the
legislature actually enacted into law."                            State v. Fitzgerald,

2019 WI 69, ¶30, 387 Wis. 2d 384, 929 N.W.2d 165.

      ¶19      We     start,      then,     with     the    language       of    Wis.    Stat.

§ 938.183(1) to see whether the meaning of the text is plain.

Subsection          (1)    assigns    "exclusive          original       jurisdiction"     to

"courts        of     criminal     jurisdiction"           over     juveniles       in   five

distinctly described circumstances as set forth in paragraphs

(a), (am), (ar), (b), and (c).                           Both of these phrases have
common, ordinary, and well-known meanings.                          "Exclusive original
                                               13
                                                           No.   2017AP1416-CR



jurisdiction"    limits    where   the    case   can   begin.    "Courts    of

criminal jurisdiction" means courts that have jurisdiction to

hear criminal cases.         The Wisconsin Constitution specifically

bestows circuit courts with "jurisdiction in all matters civil

and criminal."    Wis. Const. art. VII, § 8.12          Consistent with the

constitution,     the     legislature     recognizes    Wisconsin       circuit

courts    as   courts   of    criminal     jurisdiction    in    Wis.    Stat.

§ 753.03.13    This court and our court of appeals have done so as



     12   Article VII, Section 8 provides:

     Except as otherwise provided by law, the circuit court
     shall have original jurisdiction in all matters civil
     and criminal within this state and such appellate
     jurisdiction in the circuit as the legislature may
     prescribe by law. The circuit court may issue all
     writs necessary in aid of its jurisdiction.
     13   Wisconsin Stat. § 753.03 provides:

     JURISDICTION OF CIRCUIT COURTS. The circuit courts
     have the general jurisdiction prescribed for them by
     article VII of the constitution and have power to
     issue all writs, process and commissions provided in
     article VII of the constitution or by the statutes, or
     which may be necessary to the due execution of the
     powers vested in them. The circuit courts have power
     to hear and determine, within their respective
     circuits,    all   civil   and   criminal  actions   and
     proceedings unless exclusive jurisdiction is given to
     some other court; and they have all the powers,
     according to the usages of courts of law and equity,
     necessary to the full and complete jurisdiction of the
     causes   and   parties   and   the   full and   complete
     administration of justice, and to carry into effect
     their judgments, orders and other determinations,
     subject to review by the court of appeals or the
     supreme court as provided by law. The courts and the
     judges thereof have power to award all such writs,
                                                       (continued)
                                     14
                                                                              No.     2017AP1416-CR



well.         City    of     Eau    Claire,        370 Wis. 2d 595,              ¶7;    State        v.

Spanbauer, 108 Wis. 2d 548, 552, 322 N.W.2d 511 (Ct. App. 1982)

(recognizing          "the    circuit        courts        of     this    state           are    given

exclusive      jurisdiction          over        all   criminal      matters").                 All     of

Wisconsin's circuit courts, therefore, are courts of criminal

jurisdiction.

       ¶20     The statute contains only two qualifiers within the

text    assigning          "courts     of    criminal           jurisdiction"             "exclusive

original jurisdiction" over certain juveniles.                                The first is the

"notwithstanding"             clause        at     the     start         of     the        sentence:

"Notwithstanding             ss.     938.12(1)           and     938.18[.]"                The         two

referenced statutes concern general juvenile jurisdiction under

ch.    938,    and     the    process        for       requesting        waiver       of        general

juvenile       jurisdiction.            Wisconsin          Stat.        § 938.12(1)             assigns

"exclusive jurisdiction" to juvenile courts handling delinquency

petitions.            Wisconsin      Stat.        § 938.18        provides          the     petition

waiver    and        waiver    hearing       process,           which     may       result        in    a

decision to move a juvenile from juvenile court adjudication to
adult court prosecution.                The "notwithstanding" qualifier tells

us     that    even        though    juvenile            courts     handling          delinquency

petitions       have       exclusive        jurisdiction           over       juveniles           under

§ 938.12(1), and even though a process exists to waive juveniles

into adult court, the legislature assigned our criminal circuit



       process   and   commissions,  throughout                               the     state,
       returnable in the proper county.


                                                  15
                                                                     No.     2017AP1416-CR



courts     exclusive      original       adult    jurisdiction          over     juvenile

offenders in certain circumstances.

    ¶21     The     second       qualification      for       "courts      of    criminal

jurisdiction"      to    have     "exclusive      original        jurisdiction"         over

juveniles appears as described in the five paragraphs within

Wis. Stat. § 938.183(1).                Each paragraph describes a type of

juvenile who will be subject to adult court jurisdiction in the

criminal court.

    ¶22     Paragraph (b) applies to Hinkle and confers criminal

court jurisdiction over "[a] juvenile who is alleged to have

violated any state criminal law":                (1) "if the juvenile has been

convicted     of     a     previous       violation        following         waiver       of

jurisdiction       under . . . s.        938.18    by   the       court    assigned       to

exercise jurisdiction under this chapter and ch. 48," or (2) "if

the court assigned to exercise jurisdiction under this chapter

and ch. 48 has waived its jurisdiction over the juvenile for a

previous    violation      and    criminal       proceedings       on   that     previous

violation are still pending."             Wis. Stat. § 938.183(1)(b).
    ¶23     Hinkle       interprets       Wis.     Stat.      §    938.183(1)(b)          as

mandating     automatic         adult-court       original        jurisdiction          only

within the county in which a previous waiver occurred.                                In all

other counties, the State would be required to request a waiver.

In other words, Hinkle thinks only the criminal court in the

specific county where the juvenile was waived can exercise adult

jurisdiction over the juvenile based on the previous waiver.

Because the waiving court was Milwaukee County, Hinkle argues
§ 938.183(1)(b)         should    not    apply    to    his    Fond     du      Lac    case.
                                           16
                                                                       No.        2017AP1416-CR



Instead,      he    believes       the   Fond    du     Lac    County      Circuit      Court

presiding     over     his    14-count      delinquency         petition      should       have

conducted its own waiver hearing to determine whether to waive

him into adult court or keep him in Fond du Lac's juvenile court

system.

       ¶24    The     statutory          text     does        not    support         Hinkle's

interpretation,        which       would   require       reading      Hinkle's        county-

based restriction into the text.                      It is a cardinal "maxim[] of

statutory construction . . . that courts should not add words to

a   statute    to     give    it    a    certain      meaning."         Fitzgerald,        387
Wis. 2d 384, ¶30 (quoting Fond du Lac Cty. v. Town of Rosendale,

149 Wis. 2d 326, 334, 440 N.W.2d 818 (Ct. App. 1989)).                                Neither

the statute's reference to "courts of criminal jurisdiction" nor

its reference to "the court assigned to exercise jurisdiction

under   this       chapter"    refer       to    individual         counties.         If   the

legislature         wanted    to     confine         either     "courts      of      criminal

jurisdiction" or "the court assigned to exercise jurisdiction"

to circuit courts within a particular county, it could have
easily done so.         The legislature could have limited adult court

jurisdiction to "the particular county" or "the specific county"

or "the individual county" where the juvenile had previously

been waived.         The legislature, however, did not, and "[w]e will

not read into the statute a limitation the plain language does

not    evidence."           Dane    Cty.    v.       LIRC,    2009 WI 9,     ¶33,   315
Wis. 2d 293, 759 N.W.2d 571; Fitzgerald, 387 Wis. 2d 384, ¶30

("We    do    not    read     words      into    a    statute       regardless        of   how
persuasive the source may be; rather, we interpret the words the
                                            17
                                                                   No.   2017AP1416-CR



legislature      actually    enacted     into    law.");     see    also   Scalia    &

Garner, Reading Law at 93 ("Nothing is to be added to what the

text states or reasonably implies"); Iselin v. United States,

270 U.S. 245, 251 (1926) ("To supply omissions transcends the

judicial function.").

    ¶25     Examining the context and structure of ch. 938 further

defeats Hinkle's proposed county-by-county constriction of Wis.

Stat. § 938.183(1)'s adult jurisdiction.               Most of the provisions

within ch. 938 address juvenile courts, and particular processes

relating    to    their     operation.          Subchapter       III,    Wis.   Stat.

§§ 938.12-938.185,          however,          addresses       jurisdiction          in

particular.       The examples Hinkle posits about the use of "the

court" as juxtaposed with "any court" in the non-jurisdictional

portions of ch. 938 are not helpful in assessing the context and

structure   informing       the   interpretation      of     the     jurisdictional

section.

    ¶26     The legislature's use of the plural term "courts" as

the place of exclusive original jurisdiction when a juvenile has
been waived by the juvenile court shows the legislature did not

limit this exclusive original jurisdiction to a specific county,

but instead included all criminal courts across the state.                        The

specific    definition      the   legislature       provided       in    Wis.   Stat.

§ 938.02(2m)       for    the     term     "court"        also      supports     this

interpretation.      It provides:

    "Court," when used without further qualification,
    means the court assigned to exercise jurisdiction
    under this chapter and ch. 48 or, when used with
    reference to a juvenile who is subject to s. 938.183,

                                         18
                                                                      No.     2017AP1416-CR


       a court of criminal jurisdiction or, when used with
       reference to a juvenile who is subject to s. 938.17
       (2), a municipal court.
Accordingly, "the court assigned to exercise jurisdiction" under

ch. 938 means all the circuit courts across the state hearing

juvenile      matters——unless            "further      qualifi[ed]"          because     all

juvenile      courts      exercise       jurisdiction        under    ch.     938.      The

definition does not interpose a county-specific qualifier on the

term   "court",         but   instead     contemplates       the     legislature       could

"further qualif[y]" "the court" beyond this general definition.
The legislature chose not to further qualify "the court" in Wis.

Stat. § 938.183(1)(b) with any county-based limitation.

       ¶27    In    addition,       definitional        paragraph        (2m)        further

identifies "court" in "s. 938.183" specifically as "a court of

criminal jurisdiction."                 (Emphasis added.)           The generality of

this reference further evidences that the legislature did not

restrict the application of Wis. Stat. § 938.183(1) on a county-

by-county basis.

       ¶28    Hinkle also relies on the purpose expressed by the

legislature        in    Wis.   Stat.     § 938.01(2)(c):            "[t]o    provide     an
individualized          assessment        of    each    alleged       and     adjudicated

delinquent juvenile" and in § 938.01(2)(f) "[t]o respond to a

juvenile      offender's        needs    for    care   and    treatment,       consistent

with    the    prevention         of     delinquency,        each     juvenile's       best

interest and protection of the public, by allowing the court to

utilize the most effective dispositional option" as support for

his county-specific interpretation.                    He argues that a smaller
community like Fond du Lac might be better suited to provide

                                               19
                                                                    No.    2017AP1416-CR



individualized     treatment      for     a    juvenile      than    Milwaukee,        and

therefore Fond du Lac should not be bound by a Milwaukee waiver.

While different counties across Wisconsin may handle juvenile

waivers differently, that possibility cannot alter or supplement

the   plain    language    of    the     statute,     which     endows      courts      of

criminal jurisdiction with exclusive original jurisdiction over

a juvenile who has been waived by the juvenile court.                                  Even

textually-expressed purpose "cannot be used to contradict text

or to supplement it" but instead, "[p]urpose sheds light only on

deciding which of various textually permissible meanings should

be adopted."      Scalia & Garner, Reading Law at 57.                      The textual

absence of the sort of county-based qualifier Hinkle would have

us read into the statute——"what a text chooses not to do——are as

much a part of its 'purpose' as its affirmative" expressions.

Id.     Respect for what the legislature omitted from the statutory

text requires us "to reject the replacement or supplementation

of text with purpose" and we do so here.                Id. at 57-58.

      ¶29     As with any statute, we interpret the text of Wis.
Stat.    § 938.183(1)     to    mean    what    it   says.      The       text    plainly

assigns exclusive original jurisdiction to courts of criminal

jurisdiction over juveniles who fall under any of § 938.183(1)'s

five paragraphs.     Paragraph (1)(b) places a juvenile under adult

court    jurisdiction     when     the     juvenile       is   "alleged          to   have

violated any state criminal law" either (1) after a previous

conviction following a waiver by the juvenile court; or (2) when

the juvenile court waived its jurisdiction on a violation where
criminal      proceedings       are      still       pending.             Wis.        Stat.
                                          20
                                                           No.    2017AP1416-CR



§ 938.183(1)(b).       Hinkle met the requisites under para. (1)(b)

because the juvenile court in Milwaukee waived its jurisdiction

over Hinkle in favor of adult criminal court jurisdiction, and

the Milwaukee criminal proceeding was still pending when Hinkle

appeared before the Fond du Lac County Circuit Court on the 14-

count delinquency petition.

     ¶30   We hold the text of the statute does not limit the

adult court jurisdiction prescribed in Wis. Stat. § 938.183(1)

to the individual juvenile court in the specific county where a

juvenile   was    previously   waived.    Whenever     a    juvenile    court

exercising jurisdiction under ch. 938 (or ch. 48) has previously

waived a juvenile——who is alleged to be in violation of any

state law and that juvenile is either convicted or the criminal

proceeding   is   still   pending——courts     of   criminal      jurisdiction

anywhere in Wisconsin have exclusive original jurisdiction.                 The

waiver by the juvenile court means that any pending or future

violations by that juvenile must begin in adult criminal court

pursuant   to    the   exclusive   original   jurisdiction       assigned    to
courts of criminal jurisdiction under Wis. Stat. § 938.183(1).

Once waived, always waived.14

     14Although the statutes say any pending or new criminal
matters against a waived juvenile must always begin under adult
criminal jurisdiction, Wis. Stat. § 970.032 provides two ways in
which a juvenile may be returned to juvenile court jurisdiction.
See Wis. Stat. § 970.032(1) (permitting the criminal court to
return a juvenile to the juvenile system when no probable cause
exists); and Wis. Stat. § 970.032(2) (allowing the criminal
court that finds probable cause to transfer the juvenile back to
juvenile jurisdiction under a reverse waiver analysis); see also
State v. Kleser, 2010 WI 88, ¶128, 328 Wis. 2d 42, 786
                                                     (continued)
                                     21
                                                               No.   2017AP1416-CR



                               IV.   CONCLUSION

    ¶31     We hold Wis. Stat. § 938.183(1) conferred exclusive

original    adult    criminal    jurisdiction      over   Hinkle        based    on

Milwaukee County Circuit Court's prior waiver.                 The text of the

statute does not impose a county-specific limitation for the

"once   waived,     always   waived"    rule.     The   Fond    du   Lac   County

Circuit    Court    properly   relied    on   Milwaukee's      waiver    to     move

Hinkle from Fond du Lac's juvenile jurisdiction to Fond du Lac's

adult jurisdiction.      Accordingly, the Fond du Lac County Circuit

Court had competency to handle Hinkle's case prosecuting him as




N.W.2d 144.

     While the phrase "once waived, always waived" does not
appear in the statute, it is routinely used by attorneys and
judges in the juvenile justice system in reference to the
statute we interpret in this case.        The Juvenile Judicial
Benchbook uses "once waived always waived" in two places,
cautioning circuit courts that the "Judge should point out the
'once waived always waived' provision of Juv Justice Code" so in
an uncontested waiver situation, the juvenile's decision to not
contest   the  waiver   petition  is   "knowing,  voluntary  and
intelligent." WISCONSIN JUDICIAL BENCHBOOK: JUVENILE, JV 5-9 &
JV 5-18 (2019) (JV 5-18 same as JV 5-9, except refers to "new
Juv Justice Code").    We use the phrase "once waived, always
waived" as a convenient shorthand reference to the rule plainly
expressed in the statutory text and nothing more.


                                        22
                                                            No.   2017AP1416-CR



an adult under the criminal code.        We affirm the decision of the

court of appeals.15

     By    the   Court.—The   decision   of   the   court    of   appeals   is

affirmed.

     ¶32    BRIAN HAGEDORN, J. did not participate.




     15Hinkle also maintains that his trial lawyer gave him
ineffective assistance by failing to argue that Wis. Stat.
§ 938.183(1) should be interpreted to have a county-specific
waiver limitation. To prove his lawyer was ineffective, Hinkle
must show both that his lawyer acted deficiently and that the
deficient performance prejudiced him.        See Strickland v.
Washington, 466 U.S. 668, 687 (1984); State v. Sholar, 2018 WI
53, ¶32, 381 Wis. 2d 560, 912 N.W.2d 89.     Hinkle cannot prove
ineffective assistance because a trial lawyer's failure to raise
a   nonmeritorious   issue   "does   not   constitute  deficient
performance." See State v. Sanders, 2018 WI 51, ¶54, 381
Wis. 2d 522, 912 N.W.2d 16 ("[F]ailure to bring a meritless
motion does not constitute deficient performance.").

     Finally, the State asks us to hold that Hinkle forfeited
his claims because he did not contemporaneously object to adult
court jurisdiction or because he resolved the case by entering
pleas.   It is not necessary for us to address the State's
forfeiture argument, and we decline to do so.    See Water Well
Sols. Serv. Grp., Inc. v. Consol. Ins. Co., 2016 WI 54, ¶33
n.18, 369 Wis. 2d 607, 881 N.W.2d 285 (cases should be decided
on the narrowest possible grounds).


                                    23
                                                                       No.    2017AP1416-CR.rfd




       ¶33       REBECCA FRANK DALLET, J.                    (dissenting).         The majority

opinion interprets Wis. Stat. § 938.183(1)(b) in violation of

the very canons of statutory construction it purports to follow

and    substitutes            a     one-size-fits-all            approach         to     juvenile

justice.          I read the language of                     § 938.183(1)(b) within the

rules of statutory construction:                       in relation to the language of

surrounding and closely-related statutes and in accordance with

the    Juvenile         Justice       Code's       textually         explicit       purpose    to

individually assess each juvenile based on their needs and the

availability           of    resources.1               See    Wis.    Stat.        § 938.01(2).

Accordingly, I dissent.

       ¶34       The    parties          dispute       the     meaning       of    Wis.     Stat.

§ 938.183(1) which provides, in relevant part, that "courts of

criminal jurisdiction" have exclusive original jurisdiction over

"[a] juvenile who is alleged to have violated any state criminal

law . . . if the court assigned to exercise jurisdiction under

this chapter and [Wis. Stat.] ch. 48 has waived its jurisdiction
over       the    juvenile         for     a    previous       violation          and   criminal

proceedings        on       that    previous       violation         are   still        pending."

§ 938.183(1)(b)             (emphasis          added.)         The   parties        agree     that

"courts      of    criminal        jurisdiction"         are     circuit      courts      hearing

criminal cases where defendants are prosecuted as adults.                                      See

majority op., ¶16.                The dispute in this case lies in the meaning

of "the court assigned to exercise jurisdiction" that has waived

       I, like the majority, will use the term "Juvenile Justice
       1

Code" to refer to Wis. Stat. ch. 938.


                                                   1
                                                           No.   2017AP1416-CR.rfd


its jurisdiction over the juvenile for a previous violation.                     Is

"the court" equivalent to "a" or "any" juvenile court in any

county statewide?         Or is "the court" the juvenile court in the

same county where the new charges are filed?               In other words, in

the context of this case, does § 938.183(1)(b) confer exclusive

original jurisdiction over Hinkle on any circuit court hearing

criminal cases of adult defendants, or only on those courts in

Milwaukee County, where juvenile jurisdiction over Hinkle was

waived?

      ¶35   The majority concludes that "the court" is equivalent

to "a" or "any" juvenile court in any county statewide, and

bases its opinion on what it deems a common "practice" or "rule"

of "once waived, always waived."              See majority op., ¶¶1-2, 4, 9,

11, 30-31 & n.14.          This "practice" provides little support for

the   majority's      plain        meaning      analysis    of     Wis.    Stat.

§ 938.183(1)(b),      as     it     appears     nowhere    in    the   statutory

language.     Instead, it derives from a recommendation made by a

legislative study committee that may not have been taken into
consideration by the legislature.               See Juvenile Justice Study

Committee, Juvenile Justice:            A Wisconsin Blueprint for Change

14-15 (Jan. 1995); see also Antonin Scalia & Bryan A. Garner,

Reading Law: The Interpretation of Legal Texts 369, 376 (2012)

(describing    the   "false       notion"   that   committee     reports   are   a

worthwhile    aid    in    statutory    construction       because     "they   are

drafted by committee staff and are not voted on (and rarely even

read) by the committee members, much less by the full house.")
The only authority that the majority cites for the proposition

                                        2
                                                                     No.   2017AP1416-CR.rfd


that       "once   waived,     always       waived"       is    "routinely          used    by

attorneys and judges in the juvenile justice system" is the

Juvenile      Judicial    Benchbook.             Majority      op.,    ¶30     n.14.        The

Benchbook       alone    is   not     independent        legal        authority       and   it

provides no statute or case as authority for this "practice."2

See     Hefty      v.   Strickhouser,         2008 WI 96,     ¶33      n.11,      312
Wis. 2d 530, 752 N.W.2d 820 (recognizing that the Benchbook "is

not intended to stand as independent legal authority for any

proposition of law.").3

       ¶36    Moreover, although the majority declares Wis. Stat.

§ 938.183(1)(b)'s         meaning      to    be    plain,       or     unambiguous,         its

reliance      on   an   extrinsic      source       to    determine        the      statute's

meaning indicates otherwise.                As we recently reaffirmed:                   "[W]e

confine      our    analysis     of    unambiguous            laws    to     their     text."

Milwaukee Dist. Council 48 v. Milwaukee Cty., 2019 WI 24, ¶18,

385 Wis. 2d 748, 924 N.W.2d 153; see also Town of Rib Mountain

v. Marathon Cty., 2019 WI 50, ¶9, 386 Wis. 2d 632, 926 N.W.2d
731 ("'Where statutory language is unambiguous, there is no need
to     consult     extrinsic        sources       of     interpretation,            such    as

legislative         history.'"        (quoted          source        omitted)).              If

§ 938.183(1)(b)'s        meaning      is    truly      unambiguous,           the    majority


       It is noteworthy that the two sections of the Juvenile
       2

Justice Benchbook cited by the majority are the only portions of
JV5: Waiver to Adult Court/Reverse Waiver where the citation is
"Recommendation" rather than a statute or case.

       The first page of the Juvenile Justice Benchbook
       3

admonishes:    "[t]he Wisconsin Judicial Benchbooks are not
intended to be cited as independent legal authority."


                                             3
                                                                               No.    2017AP1416-CR.rfd


would not need to focus on sources outside of the statutory

language     to     determine        its      meaning.               I    recognize           that   the

language of § 938.183(1)(b) is ambiguous because it reasonably

gives rise to two different, competing meanings, as advocated

for by the parties in this case.                          See State ex rel. Kalal v.

Circuit Court for Dane Cty., 2004 WI 58, ¶47, 271 Wis. 2d 633,

681 N.W.2d 110.

       ¶37   In     analyzing       the       statutory         language             of     Wis.   Stat.

§ 938.183(1)(b), I rely not on a common "practice" appropriated

from the recommendation of a legislative study committee, but on

the seminal case of Kalal, which instructs this court to begin a

statutory         interpretation         analysis             with       the     statute's         plain

language.         Kalal, 271 Wis. 2d 633, ¶45.                       The statutory language

is then examined "not in isolation but as part of a whole; in

relation     to     the      language      of       surrounding            or        closely-related

statutes;         and    reasonably,          to       avoid     absurd          or       unreasonable

results."         Id., ¶46.        Lastly, I look to the purpose or scope of

the    statute,         which   "may     be    readily          apparent             from    its   plain
language . . . ."            Id., ¶49.

       ¶38   My     interpretation            of       Wis.    Stat.       § 938.183(1)(b)            is

informed by the two considerations ignored by the majority:                                          the

context      of     § 938.183(1)(b)            in       relation          to     surrounding         and

closely-related statutes and explicit statements of legislative

purpose expressed in the Juvenile Justice Code.                                             In statutes

that   surround         or   are    closely-related              to       § 938.183(1)(b),           the

legislature differentiates between "the court" in a particular
county    and      "a     court"    or     "any        court"        in    any        county,      which

                                                   4
                                                                        No.     2017AP1416-CR.rfd


demonstrates that these terms convey different meanings.                                     "When

the legislature uses different terms in a statute——particularly

in the same section——we presume it intended the terms to have

distinct meanings."                Johnson v. City of Edgerton, 207 Wis. 2d
343, 351, 558 N.W.2d 653 (Ct. App. 1996).                                For example, Wis.

Stat. § 938.35(1) requires "[t]he court" to enter a judgment

setting      forth     "the     court's"        finding      and       disposition          in    the

proceeding,          and     § 938.35(1)(b)          allows           that     record       to     be

admissible "[i]n a proceeding in any court assigned to exercise

jurisdiction under this chapter and ch. 48."                                 (Emphasis added.)

"The       court,"     the     juvenile         court       entering          judgment       in     a

particular county, is thus distinct from any juvenile court in

any county where the record is admissible.

       ¶39        Similarly,       in   the    context       of       records,       Wis.    Stat.

§ 938.396(2g)(gm)            provides         that   upon        request       of    "any    court

assigned      to     exercise       jurisdiction        .    .    .    the     court     assigned

to exercise jurisdiction . . . shall open for inspection . . .

its records . . . ."                (Emphasis added.)                 Here the legislature
distinguishes "any court," any juvenile court in any county,

from       "the    court"     in    the   county        that      is     the        custodian      of

the records.          Likewise, in § 938.396(2m)(b)1., the legislature

contrasts "the court" assigned to exercise jurisdiction under

the Juvenile Justice Code with "any other court" assigned to

exercise jurisdiction under the chapter.4                         (Emphasis added.)               The


       Further examples include Wis. Stat. §§ 938.028(3), 938.341
       4

and 938.37(1), all of which refer broadly to "a court" to
encompass any juvenile court.


                                                 5
                                                             No.     2017AP1416-CR.rfd


legislature chose to use the term "the court" in Wis. Stat.

§ 938.183(1)(b), thereby giving it a meaning distinct from "any"

or "a" court.

    ¶40    The majority claims that because Wis. Stat. § 938.183

addresses jurisdiction, other sections unrelated to jurisdiction

are "not helpful" in assessing context and structure.                         Majority

op., ¶25.5     The majority cites to no authority for this novel

proposition     that   limits       this       court's    review      of    statutory

context.     Instead, the majority looks to a section unrelated to

jurisdiction which defines the word "court" "when used without

further    qualification"     as     "the       court     assigned     to     exercise

jurisdiction     under       this     chapter . . . ."                 Wis.      Stat.

§ 938.02(2m) (emphasis added).                 In this case, our task is to

resolve the meaning of "court" when it is qualified by the word

"the" in the context of § 938.183(1)(b).                    Simply applying the

definition of "court" in § 938.02(2m) begs the question of which

court is "the court assigned to exercise jurisdiction" under

§ 938.183(1)(b).
    ¶41    Finally,      I    read     Wis.       Stat.     § 938.183(1)(b)         in

accordance with the Juvenile Justice Code's textually explicit

purpose, which requires a circuit court to individually assess


    5  The majority overlooks a statute related to jurisdiction
where "courts," "the court," and "a court" are juxtaposed: Wis.
Stat. § 938.17.    Section 938.17 gives "courts of criminal and
civil   jurisdiction"   exclusive  jurisdiction  in  proceedings
against juveniles for specific vehicle violations.     (Emphasis
added.)   The statute subsequently refers to a juvenile being
charged in "a court of criminal or civil jurisdiction" and in a
successive subsection refers to "the court." (Emphasis added.)


                                           6
                                                                             No.    2017AP1416-CR.rfd


each    juvenile         based    on    their        needs       and    the        availability      of

resources.               The    Juvenile           Justice       Code        characterizes          the

following           as      "important             purposes":                 "provid[ing]           an

individualized             assessment         of     each       alleged        and     adjudicated

delinquent juvenile" and "respond[ing] to a juvenile offender's

needs for care and treatment, consistent with the prevention of

delinquency, each juvenile's best interest and protection of the

public, by allowing the court to utilize the                                        most effective

dispositional            option."           Wis.    Stat.       §§ 938.01(2)(c)             and     (f).

Wisconsin          Stat.       § 938.18(5)(c)            further       requires        each       court

evaluating waiver to adult court to consider "[t]he adequacy and

suitability of facilities, services and procedures available for

treatment of the juvenile and protection of the public within

the juvenile justice system."                           As the majority acknowledges,

this    explicit         textual       purpose          "sheds    light . . . on             deciding

which     of       various       textually         permissible          meanings           should    be

adopted."           Majority       op.,      ¶28.         The    meaning           adopted    by    the

majority       contradicts            the     explicit       purpose          of     the     Juvenile
Justice      Code        and    prevents       a    circuit          court    from     making       the

statutorily required individualized assessment of what is in the

"best interests" of the juvenile and the public in light of

available resources.              See §§ 938.18(5) and (6).

       ¶42     I     conclude          that        Wis.     Stat.        § 938.183(1)(b)             is

ambiguous          because       it    is     "capable          of     being        understood       by

reasonably well-informed persons in two or more senses."                                       Kalal,

271 Wis. 2d 633, ¶47.                  I adopt Hinkle's interpretation because
he reads the language of § 938.183(1)(b) within the rules of

                                                    7
                                                                    No.    2017AP1416-CR.rfd


statutory   construction:            in       relation      to    the     context      of   the

Juvenile Justice Code and its textually expressed purpose.                                  See

Student   Ass'n       of   Univ.    of     Wisconsin-Milwaukee              v.     Baum,     74
Wis. 2d 283,    294-95,     246 N.W.2d 622    (1976)       (explaining         "the

purpose of the whole act is to be sought and is favored over a

construction      which     will    defeat         the    manifest        object     of     the

act.").

    ¶43     A Milwaukee County Circuit Court's waiver of juvenile

jurisdiction     over      Hinkle    does         not    confer    exclusive        original

jurisdiction     on    a   Fond     du    Lac      County    Circuit       Court       hearing

criminal cases of adult defendants.                       Therefore, I would remand

the case to the Fond du Lac County Circuit Court to allow Hinkle

to withdraw his plea and to vacate the Fond du Lac County order

waiving juvenile court jurisdiction.

    ¶44     For the foregoing reasons, I respectfully dissent.

    ¶45     I    am   authorized         to     state     that     Justice       ANN      WALSH

BRADLEY joins this dissent.




                                              8
    No.   2017AP1416-CR.rfd




1